JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the brief filed by the appellant. See Fed. R.App. P. 34(a)(2); D.C.Cir. Rule 34(j). It is
*12ORDERED AND ADJUDGED that the district court’s order filed November 4, 2010, be affirmed. The district court properly dismissed appellant’s complaint, because a government official’s decision whether to investigate and prosecute a case is within the unreviewable discretion of the Executive Branch. See, e.g., United States v. Nixon, 418 U.S. 683, 693, 94 S.Ct. 3090, 41 L.Ed.2d 1039 (1974); Community for Creative Norir-Violence v. Pierce, 786 F.2d 1199, 1201 (D.C.Cir.1986). It is
FURTHER ORDERED that the motion for injunctive relief and temporary restraining order be dismissed as moot.
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.